FILED
                             NOT FOR PUBLICATION                           MAY 30 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JAMES BRIAN HAMILTON,                            No. 13-16405

                Plaintiff - Appellant,           D.C. No. 1:12-cv-02084-GSA

  v.
                                                 MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     Gary S. Austin, Magistrate Judge, Presiding**

                              Submitted May 13, 2014***

Before:         CLIFTON, BEA, and WATFORD, Circuit Judges.

       Former California state prisoner James Brian Hamilton appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Hamilton consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
he was subjected to discrimination in violation of his equal protection rights. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443,

447 (9th Cir. 2000), and we affirm.

      The district court properly dismissed Hamilton’s action because Hamilton

failed to allege facts showing that defendants intentionally treated him differently

from others who were similarly situated without a rational basis, see N. Pacifica

LLC v. City of Pacifica, 526 F.3d 478, 486 (9th Cir. 2008), or intentionally

discriminated against him on the basis of his membership in a protected class, see

Thornton v. City of St. Helens, 425 F.3d 1158, 1166 (9th Cir. 2005).

      AFFIRMED.




                                          2                                    13-16405